Name: Commission Regulation (EEC) No 2672/90 of 17 September 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/60 Official Journal of the European Communities 18 . 9. 90 COMMISSION REGULATION (EEC) No 2672/90 of 17 September 1990 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Wheareas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaran ­ teed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 , marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 2534/90 (*); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2534/90 to HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soya beans, will be confirmed or replaced as from 1 8 September 1990 to take into account the application of maximum guaranteed quantities for the 1990/91 marke ­ ting year. Article 2 This Regulation shall enter into force on 18 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10. 6. 1985, p. 15. 0 OJ No L 197, 26. 7. 1988, p. 11 . 0 OJ No L 201 , 27. 7. 1988, p. 2.M OJ No L 220, 15. 8 . 1990, p. 16. 18 . 9. 90 Official Journal of the European Communities No L 254/61 ANNEX to the Commission Regulation of 17 September 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period (')  Spain  Portugal  another Member State 0,000 22,388 22,388 28,585 28,585 0 28,585 28,585 28,585 28,585 Seed processed in first period (')  Spain  Portugal  another Member State 0,000 22,173 22,173 28,370 28,370 0 28,370 28,370 28,370 28,370 Seed processed in second period (')  Spain  Portugal  another Member State 0,000 22,057 22,057 28,254 28,254 0 28,254 28,254 28,254 28,254 Seed processed in third period (')  Spain  Portugal  another Member State 0,000 21,825 21,825 28,022 28,022 0 28,022 28,022 28,022 28,022 Seed processed in fourth period (')  Spain  Portugal  another Member State 21,592 21,592 21,592 27,789 27,789 0 27,789 27,789 27,789 27,789 Seed processed in fifth period (')  Spain  Portugal  another Member State 21,427 21,427 21,427 27,624 27,624 0 27,624 27,624 27,624 27,624 (') Special aid. (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.